                 Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 1 of 12




 1   JONATHAN A. STIEGLITZ
     (SBN 278028)
 2   THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
 4
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6
     Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8   Yitzchak Zelman, Esq.,
     MARCUS & ZELMAN, LLC
 9
     701 Cookman Avenue, Suite 300
10   Asbury Park, NJ 07712
     Tel: (732) 695-3282
11
     Fax: (732) 298-6256
12   Email: yzelman@marcuszelman.com
13   Attorneys for Plaintiff
     Pro Hac Vice Motion To Be Filed
14
15                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                          SAN FRANCISCO DIVISION
17
18
19   LOLOSEA TUITASI, individually and             Civil Case No.:
20   on behalf of all others similarly situated,
21
                             Plaintiff                      CIVIL ACTION
22
23
                                                    CLASS ACTION COMPLAINT
     -against-                                                and
24                                                    JURY TRIAL DEMAND
25
     MIDLAND CREDIT
26
     MANAGEMENT, INC.,
27
                             Defendant
28



                                  CLASS ACTION COMPLAINT
                                             -1-
               Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 2 of 12




 1
 2         Plaintiff LOLOSEA TUITASI (hereinafter, “Plaintiff”), a California

 3   resident, brings this class action complaint by and through the undersigned
 4   attorneys, against Defendant MIDLAND CREDIT MANAGEMENT, INC.
 5   (hereinafter “Defendant” or “MCM”), for its violations of the Fair Debt Collection
 6   Practices Act 15 U.S.C. §1692 (hereinafter “FDCPA”), and the Rosenthal Fair Debt
 7   Collection Practices Act, California Civil Code §§ 1788 et seq. (hereinafter
 8   “RFDCPA”), individually and on behalf of a class of all others similarly situated,
 9   pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon
10   information and belief of Plaintiff’s counsel, except for allegations specifically
11   pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.
12
13
                  INTRODUCTION/PRELIMINARY STATEMENT
14
15
        1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
16
           of the use of abusive, deceptive, and unfair debt collection practices by many
17
           debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned
18
           that “abusive debt collection practices contribute to the number of personal
19
           bankruptcies, to material instability, to the loss of jobs, and to invasions of
20
21         individual privacy.” Id. Congress concluded that “existing laws . . . [we]re

22         inadequate to protect consumers,” and that “the effective collection of debts”
23         does not require “misrepresentation or other abusive debt collection
24         practices.” 15 U.S.C. §§ 1692(b) & (c).
25
26      2. Congress explained that the purpose of the Act was not only to eliminate
27         abusive debt collection practices, but also to “insure that those debt
28         collectors who refrain from using abusive debt collection practices are not


                                  CLASS ACTION COMPLAINT
                                             -2-
            Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 3 of 12




 1      competitively disadvantaged.” Id. § 1692(e). After determining that the
 2      existing consumer protection laws were inadequate, id. § 1692(b), Congress
 3      gave consumers a private cause of action against debt collectors who fail to
 4      comply with the Act. Id. § 1692k.
 5
 6
     3. One of the purposes of the Rosenthal Fair Debt Collection Practices Act,
 7
        California Civil Code § 1788 is to similarly prohibit debt collectors from
 8
        engaging in unfair or deceptive acts or practices in the collection of
 9
        consumer debts.
10
11
                            JURISDICTION AND VENUE
12
13   4. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15
14      U.S.C. § 1692 et seq. and 28 U.S.C. § 2201. The Court also has pendent
15      jurisdiction over the state law claims in this action pursuant to 28 U.S.C. §
16      1367(a).
17   5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).
18
19                           NATURE OF THE ACTION
20
21
     6. Plaintiff brings this class action on behalf of a class of California consumers
22
        seeking redress for Defendant’s actions of using false, deceptive and
23
        misleading representation or means in connection with the collection of an
24
        alleged debt.
25
     7. Defendant’s actions violated § 1692 et seq. of Title 15 of the United States
26
        Code, commonly referred to as the Fair Debt Collections Practices Act
27
        (“FDCPA”), which prohibits debt collectors from engaging in false,
28



                               CLASS ACTION COMPLAINT
                                          -3-
             Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 4 of 12




 1      deceptive or misleading practices.
 2   8. Defendant’s actions violated California Civil Code § 1788 et seq. of the
 3      Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), which prohibits
 4      debt collectors from engaging in unfair or deceptive acts or practices in the
 5      collection of consumer debts.
 6
     9. Plaintiff is seeking damages, and declaratory and injunctive relief.
 7
                                          PARTIES
 8
     10.Plaintiff is a natural person and a resident of the state of California and is a
 9
        “Consumer” as defined by 15 U.S.C. §1692(a)(3).
10
     11.Defendant MCM is a collection agency located at 2365 Northside Drive,
11
        Suite 300, San Diego, California 92108.
12
     12.Upon information and belief, Defendant is a company that uses the mail,
13
14
        telephone, or facsimile in a business the principal purpose of which is the

15      collection of debts, or that regularly collects or attempts to collect debts

16      alleged to be due another.
17   13.Defendant is a “debt collector,” as defined under the FDCPA under 15
18      U.S.C. § 1692a(6).
19                             ALLEGATIONS OF FACT
20
21   14.Plaintiff repeats, reiterates and incorporates the allegations contained in
22      paragraphs above herein with the same force and effect as if the same were
23      set forth at length herein.
24   15.Some time prior to September 12, 2018, an obligation was allegedly incurred
25
        to MIDLAND FUNDING, LLC.
26
     16.The MIDLAND FUNDING, LLC obligation arose out of a transaction for
27
        medical services, a transaction in which money, property, insurance or
28
        services, which are the subject of the transaction, are primarily for personal,

                               CLASS ACTION COMPLAINT
                                          -4-
            Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 5 of 12




 1      family or household purposes.
 2   17.The alleged MIDLAND FUNDING, LLC obligation is a "debt" as defined
 3      by 15 U.S.C.§ 1692a(5).
 4   18.MIDLAND FUNDING, LLC is a "creditor" as defined by 15 U.S.C.§
 5      1692a(4).
 6
     19.Defendant contends that the MIDLAND FUNDING, LLC debt is past due.
 7
     20.Defendant is a company that uses mail, telephone or facsimile in a business
 8
        the principal purpose of which is the collection of debts, or that regularly
 9
        collects or attempts to collect debts incurred or alleged to have been incurred
10
        for personal, family or household purposes on behalf of creditors.
11
     21.MIDLAND FUNDING, LLC directly or through an intermediary contracted
12
        the Defendant to collect the alleged debt.
13
14
     22.On or about September 12, 2018, the Defendant caused to be delivered to the

15      Plaintiff a collection letter in an attempt to collect the alleged MIDLAND

16      FUNDING, LLC debt. See Exhibit A.
17   23.The September 12, 2018 letter was sent or caused to be sent by persons
18      employed by Defendant as a “debt collector” as defined by 15 U.S.C.
19      §1692a(6).
20   24.The September 12, 2018 letter is a “communication” as defined by 15 U.S.C.
21      §1692a(2).
22   25.The Plaintiff received and read the Letter sometime after September 12,
23      2018.
24   26.The Letter stated in part:
25
                     Current Balance: $4,486.73
26
27   27.The Letter further stated:
28      “We can’t change the past, but we can help with your future.”


                               CLASS ACTION COMPLAINT
                                          -5-
              Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 6 of 12




 1   28.The Letter further threatens to continue reporting said debt to credit
 2      reporting agencies if payment is not made.
 3   29.Said statement is false, deceptive and misleading as it could lead to multiple
 4      interpretations, some of which are incorrect, and it implies false promises of
 5      financial benefit to consumer if payment is made.
 6
     30.There are two possible interpretations of this statement: (1) reporting the
 7
        payment to the credit reporting agencies will improve the Plaintiff’s credit
 8
        score or credit worthiness; or (2) reporting payment to the original creditor
 9
        will help the debtor in future financial decisions.
10
     31.The first interpretation being false, as paying off delinquent debts does not
11
        improve a consumer’s credit score, and in many cases might actually harm
12
        it.
13
14
     32.“It is not ‘bizarre or idiosyncratic’ for the least sophisticated debtor to read

15      the language [Plaintiff] identifies to mean that payment would not hurt a

16      debtor’s credit score and might even actually improve it.” See Knight v.
17      Midland Credit Management, Case No. 17-3786 (3rd Circuit Nov. 8, 2018).
18      “Moreover, a debtor who falsely believes that making payment on her debt
19      would not hurt her credit score and might improve it could be induced to
20      make the payment. Therefore, this language could be found to be material.”
21      Id.
22   33.The FDCPA expressly prohibits debt collectors from making any false,
23      deceptive, or misleading representations in connection with the collection of
24      a debt. See 15 U.S.C. §1692e.
25
     34.Defendant’s conduct harmed the Plaintiff.
26
27
                                   CLASS ALLEGATIONS
28



                               CLASS ACTION COMPLAINT
                                          -6-
               Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 7 of 12




 1   35.   Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure
 2         (hereinafter “FRCP”) Rule 23, individually and on behalf of the following
 3         consumer class (the “Class”) consisting of: a) All consumers who have an
 4         address in the state of California b) who were sent a collection letter from
 5         the Defendant c) attempting to collect a consumer debt owed to Midland
 6
           Funding, LLC d) which states “we can’t change the past, but we can help
 7
           with your future”” e) on a debt in which the law did not prohibit the reporting
 8
           of payments or non-payments to a credit bureau f) which letter was sent on
 9
           or after a date one year prior to the filing of this action and on or before a
10
           date 21 days after the filing of this action.
11
     36.The identities of all class members are readily ascertainable from the records
12
           of Defendant and those companies and entities on whose behalf they attempt
13
14
           to collect and/or have purchased debts.

15   37.Excluded from the Plaintiff Class are the Defendant and all officers,

16         members, partners, managers, directors, and employees of the Defendant and
17         their respective immediate families, and legal counsel for all parties to this
18         action and all members of their immediate families.
19   38.There are questions of law and fact common to the Plaintiff Class, which
20         common issues predominate over any issues involving only individual class
21         members. The principal issue is whether the Defendants’ written
22         communications to consumers, in the forms attached as Exhibit A, violate
23         15 U.S.C. § 1692e.
24   39.The Plaintiff’s claims are typical of the class members, as all are based upon
25
           the same facts and legal theories.
26
     40.The Plaintiff will fairly and adequately protect the interests of the Plaintiff
27
           Class defined in this complaint. The Plaintiff has retained counsel with
28
           experience in handling consumer lawsuits, complex legal issues, and class

                                  CLASS ACTION COMPLAINT
                                             -7-
              Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 8 of 12




 1      actions, and neither the Plaintiff nor Plaintiff’s attorneys have any interests,
 2      which might cause them not to vigorously pursue this action.
 3   41.This action has been brought, and may properly be maintained, as a class
 4      action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
 5      Procedure because there is a well-defined community interest in the
 6
        litigation:
 7
        (a)    Numerosity: The Plaintiff is informed and believes, and on that basis
 8
               alleges, that the Plaintiff Class defined above is so numerous that
 9
               joinder of all members would be impractical.
10
        (b)    Common Questions Predominate: Common questions of law and
11
               fact exist as to all members of the Plaintiff Class and those questions
12
               predominate over any questions or issues involving only individual
13
14
               class members. The principal issue is whether the Defendant’s written

15             communications to consumers, in the forms attached as Exhibit A,

16             violate 15 U.S.C. § 1692e.
17      (c)    Typicality: The Plaintiff’s claims are typical of the claims of the class
18             members. The Plaintiff and all members of the Plaintiff Class have
19             claims arising out of the Defendant’s common uniform course of
20             conduct complained of herein.
21      (d)    Adequacy: The Plaintiff will fairly and adequately protect the
22             interests of the class members insofar as Plaintiff has no interests that
23             are averse to the absent class members. The Plaintiff is committed to
24             vigorously litigating this matter. Plaintiff has also retained counsel
25
               experienced in handling consumer lawsuits, complex legal issues, and
26
               class actions. Neither the Plaintiff nor Plaintiff’s counsel has any
27
               interests which might cause them not to vigorously pursue the instant
28
               class action lawsuit.

                               CLASS ACTION COMPLAINT
                                          -8-
              Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 9 of 12




 1      (e)    Superiority: A class action is superior to the other available means
 2             for the fair and efficient adjudication of this controversy because
 3             individual joinder of all members would be impracticable. Class
 4             action treatment will permit a large number of similarly situated
 5             persons to prosecute their common claims in a single forum efficiently
 6
               and without unnecessary duplication of effort and expense that
 7
               individual actions would engender.
 8
     42.Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil
 9
        Procedure is also appropriate in that the questions of law and fact common
10
        to members of the Plaintiff Class predominate over any questions affecting
11
        an individual member, and a class action is superior to other available
12
        methods for the fair and efficient adjudication of the controversy.
13
14
     43.Depending on the outcome of further investigation and discovery, Plaintiff

15      may, at the time of class certification motion, seek to certify a class(es) only

16      as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
17
18                          FIRST CAUSE OF ACTION
19   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
20                               15 U.S.C. §1692e et seq.
21   44.Plaintiff repeats, reiterates and incorporates the allegations contained in
22      paragraphs above herein with the same force and effect as if the same were
23      set forth at length herein.
24   45.Defendant’s debt collection efforts attempted and/or directed towards the
25
        Plaintiff violated various provisions of the FDCPA, including but not
26
        limited to 15 U.S.C. § 1692e.
27
     46.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
28
        misleading and/or deceptive means to collect or attempt to collect any

                               CLASS ACTION COMPLAINT
                                          -9-
            Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 10 of 12




 1      debt or to obtain information concerning a consumer.
 2   47.The Defendant violated said section in its letter to the Plaintiff by:
 3         a. Using a false, deceptive, and misleading representations or means
 4            in connection with the collection of a debt;
 5
           b. Falsely representing the character and legal status of the alleged debt
 6
               in violation of 1692e(2);
 7
           c. Making a false representation or using deceptive means to collect
 8
               a debt in violation of 1692e(10).
 9
     48. By reason thereof, Defendant is liable to Plaintiff for judgment that
10
        Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual
11
        damages, statutory damages, costs and attorneys' fees.
12
13
14                        SECOND CAUSE OF ACTION
15      (Violations Of The Rosenthal Fair Debt Collection Practices Act)
16   49.Plaintiff repeats, reiterates and incorporates the allegations contained in
17      paragraphs above herein with the same force and effect as if the same were
18      set forth at length herein.
19   50.Cal. Civ. Code §1788.17 mandates that every person or entity collecting or
20      attempting to collect a consumer debt shall comply with the provisions of
21      Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies
22      in Section 1692k of, Title 15 of the United States Code statutory regulations
23
        contained within the FDCPA, 15 U.S.C. § 1692 et seq.
24
     51.As set forth above, Defendant violated 15 U.S.C. § 1692e(2) and 15 U.S.C.
25
        § 1692e(10) by misrepresenting the amount of Plaintiff’s debt and using a
26
        deceptive and misleading means and misrepresentations to collect a debt.
27
     52.As such, Defendant violated the foregoing provisions of the FDCPA and
28



                               CLASS ACTION COMPLAINT
                                         -10-
                 Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 11 of 12




 1         RFDCPA.
 2      53.As a direct and proximate result of Defendant’s violations of the RFDCPA
 3         and FDCPA, Plaintiff was harmed, and may recover from Defendant one
 4         thousand dollars ($1,000.00) in statutory damages in addition to actual
 5         damages and reasonable attorneys’ fees and costs pursuant to Cal. Civ. Code
 6
           § 1788.30.
 7
 8
                             DEMAND FOR TRIAL BY JURY
 9
10
11      54.Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

12         hereby request a trial by jury on all issues so triable.
13
14                               PRAYER FOR RELIEF
15
16         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
17                 (a)   Declaring that this action is properly maintainable as a Class
18   Action and certifying Plaintiff as Class representative and the undersigned as
19   Class Counsel;
20                 (b)   Awarding Plaintiff and the Class statutory damages;
21
                   (c)   Awarding Plaintiff and the Class actual damages;
22
                   (d)   Awarding Plaintiff costs of this Action, including reasonable
23
     attorneys’ fees and expenses;
24
                   (e)   Awarding pre-judgment interest and post-judgment interest;
25
           and
26
                   (f)   Awarding Plaintiff and the Class such other and further relief
27
     as this Court may deem just and proper.
28



                                  CLASS ACTION COMPLAINT
                                            -11-
             Case 3:19-cv-02718 Document 1 Filed 05/19/19 Page 12 of 12




 1
 2   Dated: May 17, 2019
 3
                                       /s/ Jonathan A. Stieglitz
 4
                                       JONATHAN A. STIEGLITZ
 5                                     (SBN 278028)
 6
                                       jonathan.a.stieglitz@gmail.com
                                       THE LAW OFFICES OF
 7                                     JONATHAN A. STIEGLITZ
 8                                     11845 W. Olympic Blvd., Ste. 800
                                       Los Angeles, California 90064
 9                                     Telephone: (323) 979-2063
10                                     Facsimile: (323) 488-6748
11
12
                                       PRO HAC VICE MOTION TO BE FILED
13
                                       Yitzchak Zelman, Esq.
14                                     Marcus & Zelman, LLC
15                                     701 Cookman Avenue, Suite 300
                                       Asbury Park, NJ 07712
16                                     Office: (732) 695-3282
17                                     Fax:     (732) 298-6256
                                       Email: yzelman@MarcusZelman.com
18
                                       Website: www.MarcusZelman.com
19                                     Attorneys for the Plaintiff
20
21
22
23
24
25
26
27
28



                             CLASS ACTION COMPLAINT
                                       -12-
